Name: Commission Regulation (EEC) No 1578/91 of 11 June 1991 amending Regulation (EEC) No 4061/88 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  plant product;  foodstuff
 Date Published: nan

 No L 147/712 . 6 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1578/91 of 11 June 1991 amending Regulation (EEC) No 4061/88 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, lation (EEC) No 1201 /88 , subject to certain administrative guarantees ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 14 (3) and 15 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia (3), as amended by Regula ­ tion (EEC) No 2781 /90 (4), and in particular Article 5 thereof, Whereas Article 3 of Commission Regulation (EEC) No 4061 /88 (*), as last amended by Regulation (EEC) No 3717/90 (6), limits the term of validity of import licences for the products listed in Annex II to Regulation (EEC) No 1201 /88 to a period of two months in order to guarantee better management of the import arrangements in question ; Article 1 Article 3 of Regulation (EEC) No 4061 /88 is hereby replaced by the following : 'Article 3 1 . Holders of import licences may apply once only for an alteration in the CN code for which the licence concerned was issued subject to compliance with the following provisions : (a) applications for alterations in the CN code shall necessarily involve one of the other CN codes listed in Annex II to Regulation (EEC) No 1201 /88 ; (b) applications shall be submitted to the body which issued the original licence and shall be accom ­ panied by the original licence and any extract issued ; 2. The body which issued the original licence shall keep that original and any extract thereof and shall issue a replacement licence and, where appropriate, one or more extracts of that replacement licence ; 3 . Replacement licences and, where appropriate, the extract or extracts thereof shall :  be issued for a quantity of products corresponding to the maximum available quantity shown in the document which they replace,  indicate in Section 20, the number and, if so wished, the date of the document which they replace,  indicate in Sections 13 , 14 and 15 the particulars of the new product concerned,  indicate the new CN code in Section 16, Whereas to prevent licence applications covering quanti ­ ties far in excess of the real needs of importers, additional provisions concerning the issue of import licences from 1 January 1991 were introduced by Regulation (EEC) No 3717/90 ; whereas, as a consequence, the provisions limi ­ ting the term of validity of import licences are no longer necessary and should be repealed ; Whereas the arrangements in question are applicable to annual imports of 19 900 tonnes of processed sour cher ­ ries from Yugoslavia ; whereas that quantity relates to products falling within several tariff headings in Chapters 8 and 20 of the combined nomenclature ; whereas it is possible, without compromising the achievement of the objective of the measures, to allow, if necessary, the CN code to be altered for import licences issued under Regu ­ (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7 . 1990 , p. 1 . 0 OJ No L 115, 3 . 5. 1988 , p. 9 . (4) OJ No L 265, 28 . 9 . 1990 , p. 3 . 4 OJ No L 356, 24 . 12. 1988, p. 45. (6) OJ No L 358, 21 . 12. 1990, p. 49 . No L 147/8 Official Journal of the European Communities 12. 6. 91  indicate in the other sections the same particulars as those appearing on the document which they replace and in particular the same date of expiry. 5. The term of validity of import licences for products listed in Annex II to Regulation (EEC) No 1201 /88 may not extend beyond 31 December of the year in question.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 4 . The Member States shall immediately notify the Commission of the particulars concerning the altera ­ tion in CN code for import licences issued. This Regulation shall be binding in its entirety and directly applicable in all Member States., Done at Brussels, 11 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission